UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
K.C., individually and on behalf of her child, S.C., a                 :
minor,                                                                 :
                                                                       :
                                    Plaintiff,                         :   19-CV-11704 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
NEW YORK CITY DEPARTMENT OF EDUCATION, :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

JESSE M. FURMAN, United States District Judge:

        In this case, Plaintiff seeks attorney’s fees in connection with their claims under the

Individuals with Disabilities Education Act, Title 20, United States Code, Section 1410 et seq.

The parties are hereby ORDERED to submit a joint letter, no later than two weeks from the

date of this order and not to exceed two pages, indicating whether there is any need for

discovery or an initial conference in this case. If there is no such need, the parties should include

in their letter a proposed briefing schedule for any motions, including motions for summary

judgment. Finally, the parties, in that same letter, should advise the Court whether the case

should be referred to the assigned Magistrate Judge for settlement purposes.

        SO ORDERED.

Date: December 23, 2019
      New York, New York
